DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 16-27 in the reply filed on 6/30/2022 is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains fewer than the 50 word minimum.  Correction is required.  See MPEP § 608.01(b).
Drawings
Figs. 5A-C are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "the patient" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Prokoski (US Patent No 20100191124 A1).
Regarding claim 16, Prokoski teaches A method for producing a functional map from thermal imaging data ([0075] method for assessing a psychological state of a person by generating a sequence of body maps of the person over an interval of time, processing the sequence to detect localized changes in temperature),
acquiring thermal imaging data from a subject using a thermal imaging camera, the thermal imaging data being acquired while the patient is performing a functional task ([0075] body maps of the person over an interval of time, processing the sequence to detect localized changes in temperature, and correlating detected localized changes with one or more events during the time interval...localized change is correlated in time with speech or a facial expression of the person; [0078] Calibrated infrared and range imaging sensors are used to produce a true-metric three-dimensional (3D) surface model; [0178] the sensor (camera)) where the examiner interprets one or more events as the subject performing a task; for instance, speech is an example of a task the subject is performing,
processing the thermal imaging data with a computer system to generate thermal response function (TRF) data indicative of a pattern of temperature change in one or more brain regions of the patient when performing the functional task ([0075] for each localized change in temperature above a threshold level, and there are measurements of the precise location, duration and extent of the localized change, and where the localized change is correlated in time with speech or a facial expression of the person, a determination as to causal connection is made by comparing the measurements to reference measurements. The reference measurements may include measurements of the extent of thermal change in the area identified by the localized change from normal respiration and cardiac cycles of the person; [0491] High performance 3D/IR imagery contains data sufficient to detect aggression and hostile intent through precise localization of facial thermal patterns correlated with related brain activity) where the examiner interprets the description of the functionality in the reference as generating a function of temperature changes in order to make inferences about the subject,
and generating a functional map from the TRF data using the computer system, wherein the functional map is indicative of neuronal activity in the one or more brain regions in the patient that are associated with performing the functional task ([0075] generating a sequence of body maps of the person over an interval of time, processing the sequence to detect localized changes in temperature, and correlating detected localized changes with one or more events during the time interval. This aspect of the invention may be implemented in a sequence of FaceMaps where, for each localized change in temperature above a threshold level, and there are measurements of the precise location, duration and extent of the localized change, and where the localized change is correlated in time with speech or a facial expression of the person, a determination as to causal connection is made by comparing the measurements to reference measurements; [0489] Brain mapping techniques used in surgery to correct functional and mood disorders suggests a possible noninvasive approach to detecting hostile intent; [0491] High performance 3D/IR imagery contains data sufficient to detect aggression and hostile intent through precise localization of facial thermal patterns correlated with related brain activity; [0492] 3D/IR feature and minutiae monitoring for microexpressions and thermal changes indicative of brain area activity provides an alternative technique for brain fingerprinting). In order to detect hostile intent, the subject must be performing a functional task which may or may not have hostile intent behind it; thus, given that the invention disclosed in Prokoski uses brain mapping to detect hostile intent based on thermal imaging, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention that the generated brain map would be indicative of neuronal activity in brain regions involved in performing a certain task.
Regarding claim 20, Prokoski teaches wherein generating the functional map comprises: accessing behavioral data with the computer system, the behavioral data begin acquired while the thermal imaging data were acquired from the subject, wherein the behavioral data indicate performance of the functional task ([0450] the sensitivity of high performance digital IR cameras allow for analysis of detailed structures below surface level, and how they respond to stimulation. By selecting appropriate stimuli and analyzing how they affect a subject's thermal and behavioral patterns, subject's profile assignment can be determined)
While Prokoski does not explicitly teach computing a statistical analysis between the TRF data and the behavioral data, generating output as the functional map, given that the citation from [0450] of Prokoski looks at both thermal and behavioral patterns to determine a profile assignment, it would be obvious to one of ordinary skill in the art to use correlation between thermal and behavioral data to generate the functional map.
Regarding claim 21, Prokoski teaches wherein the functional map indicates brain network activity between the one or more brain regions based on a cross- correlation between temporal components of the TRF data ([0075] the localized change is correlated in time with speech or a facial expression of the person). Seeing as the localized change is referring to a temperature change, data that is used in generating a thermal response function, and it is correlated with speech or facial expression of the person, i.e. a functional task, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to generate a map of brain activity through correlation calculations in time on the thermal data.
Claim(s) 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prokoski as applied to claim 16 above, and further in view of Arai (US Patent No 20190069832 A1).
Regarding claim 17, Prokoski fails to teach wherein the TRF data are generated with the computer system by performing a dimensionality reduction on the thermal imaging data.
However, Arai teaches [0074] time-series facial skin temperature data, which includes temperature data acquired by detecting facial skin temperatures and positional data (coordinate data) on a detected part, or time-series facial blood-circulation-amount data, which is calculated based on the RGB data obtained from the time-series photographed image data on the facial surface, is decomposed into a plurality of components by the singular value decomposition method, principal component analysis method, or independent component analysis method.
Arai and Prokoski are considered analogous because both involve imaging of the brain using thermal data. Arai’s disclosure mentions that the user has the option to use either singular value decomposition method, principal component analysis method, or independent component analysis method, all of which are methods of performing dimensionality reduction on a dataset. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to perform a dimensionality reduction on the thermal imaging data in order to lighten the computational burden on the processor performing calculations.
Regarding claim 18, Proskoski fails to teach wherein the spatial dimensionality reduction comprises an independent component analysis.
However, Arai teaches [0074] time-series facial skin temperature data, which includes temperature data acquired by detecting facial skin temperatures and positional data (coordinate data) on a detected part, or time-series facial blood-circulation-amount data, which is calculated based on the RGB data obtained from the time-series photographed image data on the facial surface, is decomposed into a plurality of components by...independent component analysis method.
Prokoski and Arai are considered analogous because both involve imaging of the brain using thermal data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to perform a dimensionality reduction on the collected thermal data. In order to optimize the performance of the dimensionality reduction, it would be obvious to one of ordinary skill in the art to employ the independent component analysis method, as it guarantees the resulting components are linearly independent, as opposed to a method such as principal component analysis which only guarantees the sources are uncorrelated. 
Regarding claim 19, Prokoski fails to teach wherein the TRF data are generated with the computer system by: performing a spatial independent component analysis on the thermal imaging data, generating output as a linear combination of components, identifying task-related components in the linear combination of components, and generating the TRF data based on a combination of the task-related components.
However, Arai teaches [0074] “time-series facial skin temperature data...is decomposed into a plurality of components by the...independent component analysis method, and then the decomposed components are analyzed, which can identify the component indicative of the changes in the facial skin temperature or changes in the facial blood circulation amount that reflect the brain activity” and [0170] “In the present embodiment, the brain function activation task is given to the individual for a certain period of time while the time-series facial skin temperature data and/or image data is acquired by the facial skin temperature acquisition means 20 and/or image data acquisition means 120, respectively. That is, in the present embodiment, the human brain is activated or not activated by actually giving the brain function activation task to the individual or not. Then, various data acquired in time series in this way is decomposed into a plurality of components...Then, the correlation between the component waveform of each component and each of the brain activation time and brain non-activation time is evaluated, and consequently, the component evaluated to have the correlation is extracted from the plurality of components as the determination component”.
Prokoski and Arai are considered analogous because both involve imaging of the brain using thermal data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to perform a dimensionality reduction on the collected thermal data using independent component analysis, which by definition would generate a linear combination of components. Furthermore, seeing as the goal of the analysis is to collect thermal data about the brain while the patient is performing a task, it would be obvious to determine which of the linear components resulting from the independent component analysis are related to the patient performing a task and using these components in a function that correlates thermal data with brain activity while performing a task.
Claim(s) 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prokoski as applied to claim 21 above, and further in view of Arai and Mahmoud (US Patent No 20190197330 A1).
Regarding claim 22, Prokoski fails to teach wherein the functional map is generated by: identifying peak correlation values based on the cross-correlation, wherein each peak correlation value represents a likelihood that two components are pairwise connected components and inputting the pairwise connected components to a clustering algorithm, generating output as clusters of components representative of the brain network activity.
However, Arai teaches [0154] the analysis unit 134 compares and analyzes the component waveform of each component with each of the brain non-activation time and the brain activation time. The analysis unit 134 evaluates whether or not there is a correlation between the component waveform of each component and each of the brain non-activation time and the brain activation time, using the comparison analysis result based on the component waveform data. Then, the analysis unit 134 extracts the component(s) evaluated to have a correlation, from the plurality of components as a determination component that satisfies a predetermined condition, and identifies this component as a component exhibiting the RGB change on the facial surface that reflects the brain activity.
Prokoski and Arai are considered analogous because both involve imaging of the brain using thermal data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to calculate temporal correlation as a measure to determine whether components resulting from the independent component analysis are related to brain activity while performing a task.
Prokoski in view of Arai fails to teach inputting the pairwise connected components to a clustering algorithm, generating output as clusters of components representative of the brain network activity.
However, Mahmoud teaches [0037] The classifier that is trained is based on the visible light content or near-infrared content of the one or more images to determine cognitive state data and [0071] a clustering technique can be used to group observations into categories. The latter approach, or unsupervised learning, can be based on a measure (i.e. distance) of one or more inherent similarities among the data that is being categorized. When a new observation is received, then the classifier can be used to categorize the new observation.
Prokoski in view of Arai and Mahmoud are considered analogous because all involve the use of infrared thermal imaging to make determinations about brain activity. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine the nature of the brain activity involved in each component previously generated through the use of an unsupervised classification algorithm such as clustering.
Regarding claim 23, Prokoski fails to teach wherein the clustering algorithm is a hierarchical clustering algorithm.
However, Mahmoud teaches [0096] FIG. 12 shows unsupervised clustering of features and characterizations of cluster profiles. Features and characterizations can be applied to cognitive state based vehicle manipulation, where the vehicle manipulation uses near-infrared image processing...A classifier is trained and can be modified based on the image contents. The classifier is deployed and used for analyzing additional images to determine a cognitive state...Features including samples of facial data can be clustered using unsupervised clustering. Various clusters can be formed which include similar groupings of facial data observations.
Prokoski and Mahmoud are considered analogous because both involve the use of infrared thermal imaging to make determinations about brain activity. Furthermore, one of ordinary skill in the art would be familiar with the fact that hierarchical clustering involves clustering data points into groups wherein points within each group share similar features while points in different groups differ in those features, which is the process described in the Mahmoud reference. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchical clustering algorithm taught in Mahmoud with the thermal imaging data disclosed in Prokoski in order to classify data points relating to brain activity while a subject is performing a task.
Claim(s) 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Prokoski as applied to claim 16 above, and further in view of Case (US Patent No 20160287088 A1).
Regarding claim 24, Prokoski fails to teach further comprising generating a tumor margin map from the thermal imaging data using the computer system, wherein the tumor margin map indicates spatial locations of a tumor margin in the subject.
However, Case teaches [0003] Mapping the morphology and function of tumor blood vessels is a potential biomarker of disease status. Further, accurate mapping of tumor vasculature can help delineate tumor margins during resection. The use of thermal imaging to detect tumor margins has been studied, as increased vascular density is associated with the presence of cancer tumors. The technique of the present invention provides accurate mapping of the locations of increased vascular density, and thus cancer tumor margins.
Prokoski and Case are considered analogous because both involve the use of infrared data for thermal imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the thermal imaging data disclosed in Prokoski to generate a map of a tissue containing a tumor and indicating on that map the margins of the tumor in order for a medical professional to determine the surface area of the tumor in a similar way said thermal data was used to map neural activity. 
Regarding claim 25, Prokoski fails to teach wherein the tumor margin map is generated based on patterns of temperature changes in the thermal imaging data being correlated with tumor pathophysiology.
However, Case teaches [0003] The present invention provides a method that maps vascular structures by selectively heating blood vessels relative to the surrounding tissue. This difference in temperature creates a contrast that allows such vessels to be seen in a thermal image...solid tumors develop a complex vascular network. Mapping the morphology and function of tumor blood vessels is a potential biomarker of disease status and [0080] the enhanced IR images reveal a corona of bright emission along the edges of the tumor masses. This novel IR technique could be used to estimate tumor margins in real-time during surgical procedures.
Prokoski and Case are considered analogous because both involve the use of infrared data for thermal imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine thermal imaging data regarding changes in temperature around a tumor as well as prior medical knowledge about tumors in order to generate the map displaying the edges of the tumor.
Regarding claim 26, Prokoski fails to teach further comprising generating surgical boundary data from the functional map and the tumor margin map using the computer system, wherein the surgical boundary data indicate locations of a surgical boundary for removing a tumor from the subject.
However, Case teaches [0003] Surgical procedures that require vascular manipulation, such as aneurysm repair, tumor removal, and vascular malformation correction, would greatly benefit from the ability to visualize blood flow in vessels and their distribution beds during such procedures and [0080] the enhanced IR images reveal a corona of bright emission along the edges of the tumor masses. This novel IR technique could be used to estimate tumor margins in real-time during surgical procedures.
Prokoski and Case are considered analogous because both involve the use of infrared data for thermal imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the resulting tumor margin map in order to provide information to be used in a surgery to remove a malignant tumor.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Prokoski in view of Case as applied to claim 26 above, and further in view of Yu (US Patent No 20150141768 A1).
Regarding claim 27, Prokoski in view of Case fails to teach wherein generating the surgical boundary data comprise converting the functional map and the tumor margin map into surgical variable data comprising at least one of control instructions for a robot-assisted surgical system or coordinate data for a surgical navigation system.
However, Yu teaches [0007] quantitative DRS has recently been used for pre-cancer detection and cancer diagnostics, intra-operative tumor margin assessment, monitoring of tumor response to therapy, and tissue oximetry, as well as surgical guidance. Thus, it would be desirable to have a robotic fiber-optic instrument (RFOI) device that utilizes DRS to provide real-time tissue diagnosis to facilitate surgeons in deciding what to cut (e.g. malignant vs. normal/benign tissue) and where to cut, so as to reduce undesired tissue damages during a robot-assisted laparoscopic (RAL) procedure and [0023] The smart fiber-optic sensor system 100 comprises a diffuse reflectance spectroscopy (DRS) system, to be discussed, which allows the system 100 to perform noninvasive UV-Vis-NIR (ultraviolet-visible-near infrared) diffuse reflectance spectroscopy, as well as fluorescence spectroscopy of any desired biological tissue.
Prokoski in view of Case and Yu are considered analogous because all involve the use of infrared data for thermal imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to send the surgical data related to the edges of the tumor to a robotic surgical system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fauci (US Patent No 20040076316 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kakileti (US Patent No 20180005085 A1).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793